In an action to recover damages for personal injuries, medical expenses and loss of services, the defendants appeal from an order of the Supreme Court, Suffolk County, dated June 28, 1960, granting plaintiffs’ motion for summary judgment, striking out the answer and ordering an assessment of damages (Rules Civ. Prac., rule 113). Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, issues are presented which should be resolved upon a trial. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.